Mr. Chief Justice TANEY
delivered the opinion of the court.
It appears, that, at the trial in the State court, the plaintiff in error claimed the land in dispute under au authority which he alleged had been exercised by the 'Secretary of the Treasury in behalf of the United States; and the decision was against the validity of the authority thus alleged to have been exercised. Whether the title, of the plaintiff in error can be maintained under it, or not, will be the subject of inquiry when the case is heard on its merits. That question is not now before the court, and the only point tó be determined at this time is, whether we have jurisdiction to try and decide it. We think it is:evidently one of the cases prescribed for in the twenty-fifth section of the act of 1789 ; and the motion to dismiss is therefore overruled.
Order. .
On.consideration of the motion made in this cause on ¿ prior day of the present term, to wit, on Friday, the 2d instant, to dismiss the writ of error, and of the arguménts of counsel-thereupon had, as well against as in support of the motion, it is now here ordered by the court, that the said motion be, and . the same is hereby, overruled.